IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 95-20494
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

DOMINGO GARCIA,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-94-CR-120-2
                        - - - - - - - - - -
                           June 25, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Domingo Garcia’s sole issue for appeal is whether the

district court committed reversible error by failing to advise

him at the time of his guilty plea of the meaning and effect of

supervised release.   This court employs a two-part analysis in

determining whether the district court has complied with Fed. R.

Crim. P. 11:   “(1) [d]id the sentencing court in fact vary from



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-20494
                              - 2 -

the procedures required by Rule 11, and (2) if so, did such

variance affect substantial rights of the defendant?”

United States v. Johnson, 1 F.3d 296, 298 (5th Cir. 1993) (en

banc).

     Garcia does not assert that the failure to explain the

effect of supervised release in open court would have altered his

decision to plead guilty in any way.   There is no indication in

the record that the district court’s failure to explain the

effect of supervised release had any effect upon the outcome of

the plea process.

     AFFIRMED.